                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

KARL DAHLSTROM, II,

                      Plaintiff,                     Case No. 2:18-cv-101
v.                                                   Honorable Paul L. Maloney
S. BUTLER et al.,

                      Defendants.


____________________________/

                            ORDER FOR PARTIAL DISMISSAL

               In accordance with the opinion filed this date:

               IT IS ORDERED that Defendants State of Michigan, the Michigan Department of

Licensing and Regulatory Affairs (LARA), the Michigan State Board of Ethics, and the Michigan

Department of Corrections are DISMISSED WITHOUT PREJUDICE because they are immune

from suit. 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).

               IT IS FURTHER ORDERED that Defendants Maclean, MacLaren, Mastaw,

Horton, Krause, Corrigan, Bigger, Mortensen, Laponza, Ball, Russell, Finco, Peller, Zimmer,

Mansfield, Manard, and Anderson are DISMISSED. Plaintiff’s federal claims against them are

dismissed with prejudice for failure to state a claim. 28 U.S.C. §§ 1915(e) and 1915A, and 42

U.S.C. § 1997e(c). Plaintiff’s claims against them arising under state law are dismissed without

prejudice because the Court declines to exercise supplemental jurisdiction.
              IT IS FURTHER ORDERED that Plaintiff’s claims under 42 U.S.C. §§ 1985 and

1986 against Defendant Butler are DISMISSED WITH PREJUDICE for failure to state a claim.

28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).

              IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel

(ECF No. 3) is DENIED.



Dated:   January 3, 2019                         /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge




                                             2
